Citation Nr: 0833219	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1979 to 
February 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The veteran was scheduled to appear at a VA Central Office 
(VACO) hearing before a Veterans Law Judge (VLJ) of the Board 
in September 2006.  However, the veteran cancelled that 
hearing.  

The Board issued a decision in March 2007 denying two other 
claims the veteran had appealed - for a rating higher than 
10 percent for his left knee arthritis and a rating higher 
than 20 percent for his left knee instability, but granting a 
separate 10 percent rating for genu varus of this knee.  And 
as for his remaining TDIU claim, the Board remanded it to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration.  After completing the 
additional development the Board had directed, the AMC issued 
a supplemental statement of the case (SSOC) in June 2008 
continuing to deny this claim and has since returned the file 
to the Board for further appellate consideration of this 
remaining issue.


FINDINGS OF FACT

1.  As for his service-connected disabilities, the veteran 
has a 20 percent rating for left knee instability, a 10 
percent rating for hypertension, a 10 percent rating for 
left knee arthritis, and a 10 percent rating for genu varus 
of the left knee, for a combined 40 percent rating.



2.  The veteran is unemployable for physically-demanding type 
jobs, particularly in light of his level of education, 
special training, and previous work experience.

3.  However, his service-connected disabilities do not 
preclude all forms of substantially gainful employment - 
namely more sedentary employment, considering his educational 
background and occupational experience.


CONCLUSION OF LAW

The criteria are not met for a TDIU, including on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.19 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in February 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Consider, as well, that the RO issued that VCAA 
notice letter prior to initially adjudicating his claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  It equally deserves mentioning 
that a more recent March 2006 letter informed him of the 
disability rating and effective date elements of a claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).   

And since providing the additional VCAA notice in March 2006, 
the RO (actually the AMC, on remand) has gone back and 
readjudicated the veteran's claim in the June 2008 SSOC - 
including considering additional evidence received in 
response to that additional VCAA notice.  This is important 
to point out because if, as here, the notice provided prior 
to the initial adjudication was inadequate, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).



With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), service 
personnel records, private medical records, VA medical 
records, and Social Security Administration (SSA) records.  
The Board also remanded this case in March 2007 for a medical 
opinion concerning whether his service-connected disabilities 
preclude him from obtaining and maintaining substantially 
gainful employment, the determinative issue to fairly decide 
his TDIU claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its March 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998). 

Whether the Veteran is Entitled to a TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability - that 
is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, 
if there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

If a veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993); and see also Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
VA's General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by VA's General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.



A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "[m]arginal employment 
shall not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of  "substantially gainful employment," noting the 
standard announced by the United States Court of Appeals for 
the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975).  "It is clear that the claimant need 
not be a total 'basket case' before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant."  And furthermore, in determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by non service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.



In this case, the veteran contends he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  He is service connected for left knee 
instability, currently evaluated at 20 percent; hypertension, 
currently evaluated at 10 percent; arthritis of the left 
knee, currently evaluated at 10 percent; and genu varus of 
the left knee, also rated at 10 percent.  His combined 
disability rating is 40 percent.  Therefore, he does not 
satisfy the threshold minimum rating requirements of 38 
C.F.R. § 4.16(a) to receive a TDIU, thereby limiting 
consideration of his potential entitlement to this benefit to 
an extra-schedular basis under 38 C.F.R. § 4.16(b).  See also 
38 C.F.R. § 3.321(b)(1).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
 See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In the June 2008 SSOC, the AMC continued to deny the 
veteran's TDIU claim because "there is no evidence to show 
[that the veteran has] been found unable to secure or follow 
a substantially gainful occupation solely as a result of 
[his] service connected disability."  In that SSOC, the AMC 
further states that "[f]or the most part, the evidence of 
record indicates you would have no problem with a 
sedentary type job."



In the report of the April 2008 VA Compensation and Pension 
Examination (C&P Exam), the examiner states that "[t]he 
issue of whether [the veteran] is capable of full-time or 
part-time sedentary occupation may be determine[d] 
with appropriate and impartial functional capacity 
evaluation.  Otherwise, the issue is speculative."  The 
examiner indicated the veteran clearly was unable to resume 
his prior level of employment (described as heavy, involving 
lifting, carrying, standing and using stairs), which in turn 
had prompted the examiner's additional consideration of 
whether the veteran also was incapable of less physically 
demanding, i.e., sedentary-type work.  And the examiner noted 
there was no indication that job training or job placement 
(vocational rehabilitation efforts) attempts had been made, 
so whether the veteran has alternative job training and 
appropriate for his educational level has been undetermined.

The appropriate inquiry is not whether the veteran is capable 
of any full- or part-time occupation, rather, whether, given 
his level of education, special training, and previous work 
experience, he is so impaired by virtue of his service-
connected disability(ies) that he is unable to secure and 
follow an occupation in a manner ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where he resides.  
See Moore at 358.  See, too, Faust v. West, 13 Vet. App. 342 
(2000) (where the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income....")

Other records show the Social Security Administration (SSA) 
determined the veteran is unemployable because of a 
combination of disabilities, including from a back injury 
that is not service connected and injuries to his knees - the 
left one of which is service connected, but also his right 
knee which is not.  The SSA considered his work history and 
occupational and vocational status.  



In determining whether the veteran is entitled to a TDIU, the 
Board similarly considers whether a particular job is 
realistically within his physical and mental capabilities, 
specifically taking into account his level of education, 
special training and previous work experience, but not his 
age or any impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.15, 4.16, 4.19; see also Timmerman at 442.  

So, as the April 2008 VA C&P examiner pointed out, while Dr. 
B.O'D's September 2005 SSA opinion is probative insofar as 
determining whether the veteran is realistically capable of 
returning to work in light of his individual circumstances, 
it is not dispositive as to whether his service-connected 
disabilities, alone, sufficiently impair his earning capacity 
beyond that contemplated by VA's Rating Schedule.  See 38 
C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  That is to say, as the 
April 2008 VA C&P examiner concluded, Dr. B.O'D's September 
2005 SSA opinion that the veteran is unemployable according 
to the standards of that Federal agency not only based this 
determination on his disabilities that were service connected 
(in particular his left knee disability), but also considered 
other disabilities that were and are not service connected 
(especially his low back and right knee disabilities).  And 
when these non-service-connected conditions were not 
considered, the April 2008 VA C&P examiner was simply unable 
to conclude the veteran is incapable of obtaining and 
maintaining substantially gainful employment.  Thus, there 
still is not the required medical determination indicating he 
is unemployable if only his service-connected disabilities 
are considered.



The April 2008 VA C&P examiner's report discusses the results 
of Dr. B.O'D's September 2005 SSA examination in sufficiently 
comprehensive detail - specifically noting Dr. B.O'D's 
assessment that the veteran's low back injury was "rather 
severe" and that she had diagnosed him with bilateral knee 
arthritis.  Insofar as the veteran's right knee, which, like 
the low back disability, is not service connected, the April 
2008 VA C&P examiner's report notes the veteran has a complex 
tear of the posterior horn of the medial meniscus, as opposed 
to arthritis.  Moreover, the April 2008 VA C&P examiner 
further indicates the veteran's mechanical low back pain has 
worsened during the past year, although without apparent 
radiculopathy.

In the report of the September 2005 SSA medical evaluation, 
Dr. B.O'D discussed the veteran's work history.  The report 
states he was a jet fighter mechanic in the Air Force, but 
that he was unable to secure employment in this field upon 
leaving the Air Force.  His service personnel records verify 
that his military occupational specialty (MOS) was tactical 
aircraft maintenance technician.  Dr. B.O'D's report further 
states that, upon leaving the Air Force, the veteran became a 
heavy assembler, working with sheet metal and large 
electronic power units weighing over 100 pounds.  The report 
notes, as well, that he had worked for two separate employers 
in this capacity.

Dr. B.O'D's report further provides a vocational assessment 
of the veteran.  Her report notes that he had not worked in 
the past couple of years.  She indicated that, while he has a 
high school diploma, he has no computer skills and does not 
know how to type.  Her report also notes that, although he 
did attempt, at one point, to secure employment involving 
aircraft, he was sensitive to solvents and paint thinners and 
never obtained full-time employment in that field.  Her 
report goes on to note that, while on long-term disability, 
he did receive vocational rehabilitation and counseling, but 
was, nevertheless, unable to secure employment.  But, again, 
Dr. B.O'D concludes the veteran is unemployable only 
according to SSA's standards, which, while probative evidence 
to be considered in his TDIU claim with VA, is not altogether 
dispositive of this issue because VA has different standards 
- namely, that the adjudicator only consider the employment 
handicap attributable to service-connected (not non-service-
connected) disabilities.  The Court has held that the Board 
is not bound by the findings of disability 
and/or unemployability made by other Federal agencies, 
including the SSA.  See Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).

So while the veteran is unemployable in the general sense and 
certainly precluded from engaging in the types of physically-
demanding jobs that he once had, as even the April 2008 VA 
C&P examiner readily acknowledged, it has not been shown by 
competent medical evidence that he is precluded from all 
forms of substantially gainful employment, including more 
sedentary-type labor, if only the impairment attributable to 
his service-connected disabilities is considered.

Dr. B.O'D's September 2005 report attributes the veteran's 
inability to be employed, from a physical standpoint, to his 
back and knee injuries, not injury, so considering both 
knees, not just the service-connected left knee.  
Furthermore, her report provides that the veteran's back 
injury was "rather severe".  So, clearly, her report 
considers these non-service-connected conditions to be a very 
important factor in the veteran's unemployability.

The April 2008 VA C&P Exam report, in comparison, 
specifically addresses the condition of the veteran's left 
knee.  The VA examiner notes the veteran had refused total 
knee replacement and that "[t]he condition, itself, was 
markedly disabling but should have allowed, at least at that 
time, for sedentary employment."  Difficulty in performing 
tasks requiring the use of this knee is what his current 
disability ratings reflect - keeping in mind he has three 
separate ratings for his left knee alone (for the 
instability, arthritis, and genu varus).  See again 38 C.F.R. 
§ 4.1.   That is, his restrictions regarding lifting, 
carrying weights, bending, stooping, squatting, crawling, 
sitting and standing in association with this left knee 
disability are not outside of the norm, as is required for 
him to prevail on a claim for a TDIU on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).



Therefore, the Board finds that, while the veteran may be 
unemployable, his service-connected disabilities, in and of 
themselves, do not impair his earning capacity beyond that 
contemplated by VA's Rating Schedule.  Consequently, 
the Board is not bound to refer his claim to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration of a TDIU, as he is not unemployable by reason 
of service-connected disabilities.  38 C.F.R. § 4.16(b).  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The veteran's claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


